PER CURIAM.
After reviewing pleadings, depositions and answers to interrogatories, we find that there are genuine issues as to material fact relating to the liability of Comet Distribution Services, Inc. and J & E Company, Inc. and that movers are not entitled to judgment as a matter of law. La.Code Civ.P. art. 966. Therefore, the courts below erred in granting summary judgment. Accordingly, the judgments of the courts below are reversed; the motion for summary judgment is denied, and the case is remanded to the district court for further proceedings in accordance with law.